               Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 1 of 12




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


          ZANE STRATTON,                                        MEMORANDUM DECISION AND
                                                                ORDER REVERSING DENIAL OF
                                 Plaintiff,                     PLAINTIFF’S SHORT FORM
                                                                MOTION TO COMPEL
          v.                                                    INTERROGATORY RESPONSES AND
                                                                DOCUMENTS
          THOMPSON/CENTER ARMS, INC.;
          SMITH & WESSON CORP.; SMITH &                         Case No. 4:18-cv-00040-DN-PK
          WESSON HOLDING COMPANY;
          CABELA’S WHOLESALE, LLC; AND                          District Judge David Nuffer
          DOES I-X,                                             Magistrate Judge Paul Kohler
                                 Defendants.


               Plaintiff Zane Stratton has filed an objection 1 to Judge Kohler’s June 12, 2019 order 2

      denying Plaintiff’s motion to compel Defendant Thompson/Center Arms (“Thompson”), 3 to

      provide complete responses and documents to certain discovery requests. At the court’s

      invitation, 4 Thompson has responded, 5 asking that the Order be upheld. As explained below, the

      Objection is SUSTAINED and the Order is REVERSED.




      1
        Plaintiff’s Objection to Magistrate’s Memorandum Decision and Order Mooting in Part and Denying in Part
      Plaintiff’s Short Form Motion to Compel Interrogatory Responses and Documents (“Objection”), docket no. 70,
      filed June 26, 2019.
      2
       Memorandum Decision and Order Mooting in Part and Denying in Part [66] Plaintiff’s Short Form Motion to
      Compel Interrogatory Responses and Documents (“Order”), docket no. 68, filed June 12, 2019.
      3
       The Amended Complaint names Thompson/Center Arms, Inc., as a defendant. Amended Complaint ¶ 2, docket no.
      17, filed July 9, 2018. Thompson/Center Arms Company, LLC, filed an answer saying that its name was improperly
      pled herein. Answer to Amended Complaint at 2, docket no. 60, filed December 20, 2018. It is unnecessary to
      resolve this issue here.
      4
       Order Inviting Response to Plaintiff’s Objection to Denial of Plaintiff’s Short Form Motion to Compel
      Interrogatory Responses and Documents, docket no. 79, filed November 13, 2019.
      5
       Defendant Thompson/Center Arms, Inc.’s Opposition to Plaintiff’s Objection to Magistrate’s Memorandum
      Decision and Order (“Opposition”), docket no. 82, filed November 27, 2019.



elm
            Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 2 of 12



                                                BACKGROUND

                                                    Complaint

            Plaintiff’s Amended Complaint alleges that he sustained “severe and permanent injuries”

when an Omega .50 Caliber Muzzleloading Rifle (“Muzzleloader” or “Subject Rifle” or “Subject

Gun”) exploded in his hands during normal use. 6 He alleges, among other things, that the

Muzzleloader’s barrel was (1) made from “a free machining steel containing lead (Pb) or

manganese sulfide (MnS) inclusions,” 7 which Defendants knew or should have known “would

greatly reduce the fracture toughness or strength of the steel in directions perpendicular to the

barrel axis,” 8 and (2) had “several holes . . . drilled and threaded along the bottom,” 9 the depths

of which holes Defendants knew or should have known “were not manufactured in accordance

with design specifications and would cause the Muzzleloader’s barrel to be unreasonably

dangerous and defective.” 10

                                       Discovery Requests and Responses

            Three discovery requests and responses are at issue here. Interrogatory No. 4 requested

that Thompson “[s]tate the model names and numbers of all muzzleloader firearms manufactured

by Thompson/Center which have barrels made of the same metal as the barrel of the Subject Gun

and state the years during which these firearms were manufactured.” 11 In response, Thompson

objected that “the demand for materials concerning all muzzleloader firearms manufactured by



6
    Amended Complaint ¶¶ 10, 22-27, docket no 17, filed July 9, 2011.
7
    Id. ¶¶ 11-13.
8
    Id. ¶¶ 14-15.
9
    Id. ¶ 16.
10
     Id. ¶ 17.
11
     Objection, supra note 1, Exhibit B at 3.




                                                                                                        2
             Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 3 of 12



Thompson/Center” sought information that was “not relevant due to differences is [sic]

dimensions, time frame, etc.” 12 However, Thompson did provide information regarding the

Omega line of muzzleloaders (to which the Muzzleloader belongs), saying that “[p]rior to July of

2011, all Omega muzzle loading firearm barrels were manufactured from 1137 gun barrel quality

steel.” 13

            Interrogatory No. 9 requested that Thompson

            [s]tate whether Thompson/Center received any notice (including, without
            limitation, warranty claims, complaints, returns, lawsuits, injury or death claims,
            or any other form of notice) from 2007 through the present concerning any
            explosion, fracture, breakage, cracking, or other weakness in the barrel of any
            muzzle loading rifle manufactured by Thompson/Center.

            If the answer to the foregoing is “yes”, please provide the following:

            A. The date of each incident,

            B. A description of each incident and the names of the people involved in the
               incident,

            C. The year, make and model of the Gun involved in each incident, and

            D. Identify all documents related to each incident. 14

            In response, Thompson raised three objections: (1) that the interrogatory sought

“irrelevant information relating to non-similar products”; 15 (2) that the phrase “‘other

weakness’ in the barrel” was “vague and undefined”; 16 and (3) that “to the extent this

interrogatory [sought] information relating to lawsuits not substantially similar to this



12
     Id.
13
     Id.
14
     Id. at 5.
15
     Id.
16
     Id.




                                                                                                  3
             Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 4 of 12



case,” the requested “information [was] not discoverable as it [was] not ‘reasonably

calculated to lead to the discovery of admissible evidence.’” 17 Thompson did provide

information “[r]egarding the Omega line of muzzle loaders . . . .” 18

            Request No. 4 of Plaintiffs’ Requests for Production sought documents regarding the

same notice of incidents described in Interrogatory No. 9. Thompson did not object to this

request and identified certain documents by Bates stamp number. 19 However, this response was

“limited . . . to incidents involving Omega model rifles, i.e., the same model as the Subject

Rifle.” 20

                                                Judge Kohler’s Order

            In the Order, Judge Kohler set forth the applicable standard as follows:

            In products liability cases, when a party requests information during discovery
            regarding other products or incidents, it must be determined whether the request
            seeks information that is “substantially similar” to the incident that is the focus of
            the complaint.[FN21] As the Tenth Circuit has explained:

                     Substantial similarity depends upon the underlying theory of the
                     case. Evidence proffered to illustrate the existence of a dangerous
                     condition necessitates a high degree of similarity because it weighs
                     directly on the ultimate issue to be decided by the jury. The
                     requirement of substantial similarity is relaxed, however, when the
                     evidence of other incidents is used to demonstrate notice or
                     awareness of a potential defect. Any differences in the accidents
                     not affecting a finding of substantial similarity go to the weight of
                     the evidence.[FN22]

            The “underlying theory of the case” is the key language here as other courts have
            understood this to mean that discovery of “substantially similar” incidents is
            limited to those involving the same product model that is the subject of a products
            liability complaint.[FN23]



17
     Id.
18
     Id.
19
     Id. at 6.
20
     Objection, supra note 1, ¶ 20, at 8; Opposition, supra note 5, at 7.



                                                                                                     4
            Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 5 of 12




            [FN21] Four Corners Helicopters, Inc. v. Turbomeca, S.A., 979 F.2d 1434, 1440
            (10th Cir. 1992).
            [FN22] Id. (internal citations and quotations omitted).
            [FN23] Wheeler v. John Deere Co., 862 F.2d 1404, 1408 (10th Cir. 1988); Thomas
            v. Mitsubishi Motors Corp., No. 2:12-CV-1215-DB-PMW, 2014 WL 280495, at
            *5 (D. Utah Jan. 24, 2014); T.G. v. Remington Arms Co., No. 13-CV-0033-CVE-
            PJC, 2014 WL 2589443, at *3 (N.D. Okla. June 10, 2014). 21

            Based on this interpretation of the case law, Judge Kohler proceeded to deny the motion

to compel, reasoning as follows:

            Here, Plaintiff’s complaint focuses on one particular model of muzzleloading
            rifle, the Omega 0.50 Caliber Muzzleloading Rifle. Because of this, it is
            appropriate to conclude that discovery should be limited to information pertaining
            to similar incidents regarding this model of muzzleloading rifle, not other
            firearms. Thompson has appropriately provided information as to similar
            incidents involving the Omega 0.50 Caliber Muzzleloading Rifle in response to
            Interrogatory No. 9 and Request No. 4. Thompson’s objections as to Plaintiff’s
            demand for information pertaining to other firearm models in Interrogatory No. 4,
            Interrogatory No. 9, and Request No. 4 are sustained. Thompson will not be
            compelled to produce information as to any other model firearm. The Motion is
            denied [as] to these requests. 22

                                            STANDARD OF REVIEW

            By statute and rule, any part of Judge Kohler’s order that is “clearly erroneous or contrary

to law” must be set aside. 23 “Because a magistrate judge is afforded broad discretion in the

resolution of nondispositive discovery disputes, the court will overrule the magistrate judge’s




21
     Order, supra note 2, at 4 (emphasis added).
22
     Id. at 4-5 (emphasis in original).
23
     28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a).




                                                                                                       5
           Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 6 of 12



determination only if this discretion is clearly abused.” 24 “A court abuses its discretion when its

decision is based on an error of law.” 25

                                                    DISCUSSION

           Plaintiff argues that the Order is “clearly erroneous and contrary to the law” because it is

inconsistent with

           case law holding that (1) substantial similarity is satisfied when products share the
           same defects as those alleged by Plaintiff, (2) substantial similarity does not
           require identical products and is not limited to products of the same model or size,
           (3) the requirement of substantial similarity is relaxed when other
           products/incidents are offered to show notice of a defect, and (4) substantial
           similarity relates to admissibility, and the standard for discovery concerning other
           products is much broader. 26

               The Order is not affirmed based on Thompson’s overbreadth argument.

           In its Opposition, Thompson does not challenge Plaintiff’s summary of the law, which is

addressed in the next Section. Rather, Thompson’s argument begins with the apparent suggestion

that the Order should be upheld on a ground Judge Kohler did not reach. Thompson argues that a

motion to compel may be denied where the “discovery demands” “are not limited in scope or

time” and are therefore “overbroad and unduly burdensome on their face.” 27 Thompson says that

           Plaintiff’s demands contain no temporal or substantive limitation as they seek
           information about other accidents for any muzzleloader Thompson/Center has
           ever manufactured in its fifty-year history (both prior to and subsequent to the
           accident). The demand is also not limited by type of muzzleloader (traditional or
           in-line), type of design (swinging breech, break-open, etc.), or in any other
           meaningful way (barrel length, barrel thickness, barrel shape, etc.). Thus, these




24
   Fatpipe Networks India Ltd. v. XRoads Networks, No. 2:09-CV-186-TC, 2011 WL 1775744, at *2 (D. Utah May
9, 2011) (citations omitted).
25
     Hartsel Springs Ranch of Colorado, Inc. v. Bluegreen Corp., 296 F.3d 982, 987 (10th Cir. 2002) (citation omitted).
26
     Objection, supra note 1, at 16-17.
27
     Opposition, supra note 5, at 15 (footnote omitted).




                                                                                                                     6
            Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 7 of 12



            demands are improper on their face, and Magistrate Judge Kohler had discretion
            to deny a motion to compel further responses accordingly. 28

            This “preliminary” 29 argument is unpersuasive because it mischaracterizes Plaintiff’s

discovery requests. Although Interrogatory No. 4 was not limited in time (other than, by

implication, when Thompson first began manufacturing muzzleloader firearms), it was clearly

limited in scope, requesting “the model names and numbers of all muzzleloader firearms

manufactured by Thompson/Center which have barrels made of the same metal as the barrel of

the Subject Gun and . . . the years during which these firearms were manufactured.” 30

Conversely, while the substantive scope of Interrogatory No. 9 and Request for Production No. 4

was broad, these discovery requests were clearly limited in time, seeking only certain

information and documents Thompson had received “from 2007 through the present.” 31 Given

these limitations in the discovery sought, Thompson’s invitation to affirm on the ground of

overbreadth is declined.

                                         The Order is clearly erroneous.

            As both sides recognize, “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs of the case . .

. .” 32 Additionally, as Judge Kohler’s Order noted, the Tenth Circuit has instructed that

            when a party objects that discovery goes beyond that relevant to the claims or
            defenses, “the court would become involved to determine whether the discovery
            is relevant to the claims or defenses and, if not, whether good cause exists for
            authorizing it so long as it is relevant to the subject matter of the action.”


28
     Id. at 15-16 (footnote omitted).
29
     Id. at 15.
30
     Objection, supra note 1, Exhibit B at 3 (emphasis added).
31
     Objection, supra note 1, Exhibit B at 5-6.
32
     Fed. R. Civ. P. 26(b)(1).




                                                                                                     7
            Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 8 of 12



           Fed.R.Civ.P. 26 advisory committee’s note (2000). This good-cause standard is
           intended to be flexible. Id. When the district court does intervene in discovery, it
           has discretion in determining what the scope of discovery should be. “[T]he actual
           scope of discovery should be determined according to the reasonable needs of the
           action. The court may permit broader discovery in a particular case depending on
           the circumstances of the case, the nature of the claims and defenses, and the scope
           of the discovery requested.” Id. 33

           Cooper Tire is the only Tenth Circuit appellate case cited by the parties that addresses the

substantial similarity rule in the context of discovery rather than that of admissibility of

evidence. There, the court reiterated the following rule (drawn from case law applying the rule in

the latter context), a version of which was also set forth in Judge Kohler’s Order:

           Substantial similarity depends upon the underlying theory of the case. When the
           evidence is offered to demonstrate that a highly dangerous condition existed, a
           high degree of substantial similarity is required. The requirement of substantial
           similarity is relaxed, however, when the evidence of other incidents is used to
           demonstrate notice or awareness of a potential defect. 34

           Plaintiff’s disagreement concerns Judge Kohler’s holding that “underlying theory of the

case” has been “understood . . . to mean that discovery of ‘substantially similar’ incidents is

limited to those involving the same product model that is the subject of a products liability

complaint.” 35 As Plaintiff points out, this is at odds with Tenth Circuit precedent, such as Smith v.

Ingersoll-Rand Co., 36 which stated that “[t]he substantial similarity rule does not require




33
     In re Cooper Tire & Rubber Co., 568 F.3d 1180, 1188-89 (10th Cir. 2009).
34
     Id. at 1191 (citations and internal quotation marks omitted).
35
  Order, supra note 2, at 4 (citing Wheeler v. John Deere Co., 862 F.2d 1404, 1408 (10th Cir. 1988); Thomas v.
Mitsubishi Motors Corp., No. 2:12-CV-1215-DB-PMW, 2014 WL 280495, at *5 (D. Utah Jan. 24, 2014); T.G. v.
Remington Arms Co., No. 13-CV-0033-CVE-PJC, 2014 WL 2589443, at *3 (N.D. Okla. June 10, 2014)).
36
     214 F.3d 1235 (10th Cir. 2000).




                                                                                                                 8
           Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 9 of 12



identical products; nor does it require us to compare the products in their entireties. The rule

requires substantial similarity among the variables relevant to the plaintiff’s theory of defect.” 37

           The cases Thompson cites to support Judge Kohler’s ruling do not raise any serious

question as to the validity of the rule articulated in Smith. The Wheeler case involved a plaintiff

who “lost his right arm when it became entangled in the vertical unloading auger of a John Deere

Titan series model 7720 combine.” 38 Applying the substantial similarity rule, the court upheld

the admissibility of evidence consisting of “the live testimony of five witnesses who lost portions

of their right arms while clearing the augers on Titan series combines.” 39 Because the opinion

does not further specify the particular combine models involved in the similar accidents at issue,

it cannot be said that they involved the same product model that injured the plaintiff. In any

event, the case does not purport to limit the substantial similarity rule to evidence of identical

products. The other two cases cited, Thomas and T.G., did respectively limit the discoverability

and admissibility of evidence under the substantial similarity rule to identical products, but these

are district court opinions.

           Thompson attempts to distinguish Smith, without actually quoting the standard given

there (i.e., that there must be “substantial similarity among the variables relevant to the plaintiff’s

theory of defect”). 40 Thompson stresses that the evidence regarding other models admitted in that




37
   Id. at 1248 (emphasis added). The Smith case involved a plaintiff injured when the operator of a machine
apparently failed to see him on the side of the machine and turned the wheels, trapping the plaintiff’s foot. Id. at
1240. Because one of the alleged defects was the “lack of mirrors which would allow the operator to see the sides
and back of the machine,” the court upheld the admission of evidence of other accidents involving “several different
models” of the machine with the same alleged defect. Id. at 1248-49.
38
     862 F.2d at 1406.
39
     Id. at 1407-08 (emphasis added).
40
     214 F.3d at 1248.




                                                                                                                   9
           Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 10 of 12



case involved the same alleged defect, and that Plaintiff’s claims here involve not only an alleged

design defect (the kind of metal used in the barrel), but also an alleged manufacturing defect (the

depth of the holes in the barrel). Because Plaintiff has not alleged that both of these problems are

present in all of Thompson’s muzzleloaders, Thompson argues that the discovery requested is

irrelevant. 41

           Thompson’s argument, which is supported only by citation to district court opinions, and

a nod to Cooper Tire’s reference to judicial discretion in discovery rulings, 42 is too exacting. The

discovery stage, as Thompson acknowledges, 43 involves a broader standard than admissibility

(the issue in Smith). 44 Further, by insisting that discovery may only be had here under the

substantial similarity rule if it is limited to those muzzleloader models involving both of the

defects alleged, Thompson fails to heed Cooper Tire’s reminder that “[t]he requirement of

substantial similarity is relaxed . . . when the evidence of other incidents is used to demonstrate

notice or awareness of a potential defect.” 45

           Plaintiff’s theory raises the question of whether Thompson had notice of the alleged

deficiency in the metal it chose to use for the barrel of the Subject Rifle, 46 and the discovery



41
     Opposition, supra note 5, at 16-19.
42
     Id.
43
     Opposition, supra note 5, at 18.
44
  Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
party’s claim or defense and proportional to the needs of the case, considering the importance of the issues at stake
in the action, the amount in controversy, the parties’ relative access to relevant information, the parties’ resources,
the importance of the discovery in resolving the issues, and whether the burden or expense of the proposed
discovery outweighs its likely benefit. Information within this scope of discovery need not be admissible in evidence
to be discoverable.”) (emphasis added).
45
  568 F.3d at 1191 (quoting Four Corners Helicopters, Inc. v. Turbomeca, S.A., 979 F.2d 1434, 1440 (10th Cir.
1992)).
46
  Amended Complaint, supra note 6, ¶¶ 11-15 (alleging, among other things, that Thompson “used a free machining
steel” in the Subject Rifle, although it “knew or should have known that a rifle barrel machined from free machining
steel would contain long threadlike Pb or MnS inclusions oriented along the axis of the barrel” and that such



                                                                                                                     10
        Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 11 of 12



sought goes to that issue. Under the controlling law discussed above, Plaintiff is entitled to the

discovery requested, and the Order was clearly erroneous in denying it. 47

                                                      ORDER

         Based on the foregoing grounds, IT IS HEREBY ORDERED that the Objection is

SUSTAINED and the Order is REVERSED as follows:

         1. In response to Interrogatory No. 4, Thompson must state the model names and

             numbers of all muzzleloader firearms manufactured by Thompson from 1997 to the

             present 48 which have barrels made of the same metal as the barrel of the Subject Gun

             and state the years during which these firearms were manufactured.

         2. In response to Interrogatory No. 9, Thompson must state whether it received any

             notice (including, without limitation, warranty claims, complaints, returns, lawsuits,

             injury or death claims, or any other form of notice) from 2007 through the present

             concerning any explosion, fracture, breakage, cracking, or other weakness in the

             barrel of any muzzle loading rifle manufactured by Thompson, and made from the

             same metal as the Subject Rifle. If the answer to the foregoing is “yes,” Thompson

             must provide the following: (A) the date of each incident; (B) description of each

             incident and the names of the people involved in the incident; (C) the year, make and




inclusions “would greatly reduce the fracture toughness or strength of the steel in directions perpendicular to the
barrel axis”).
47
  In support of its Objection, Plaintiff presented an expert affidavit. Objection, supra note 1, Exhibit A, docket no.
70-1, filed June 26, 2019. Noting that the affidavit was not before Judge Kohler, Thompson has argued that the court
should not consider it, and has presented its own rebuttal evidence. Docket nos. 82-1 and 82-2, filed November 27,
2019 (unredacted versions of which are found at docket nos. 84-1 and 84-2, filed under seal November 27, 2019).
Because none of this evidence was presented to Judge Kohler, it is not considered.
48
  In response to Thompson’s objection that Interrogatory No. 4 was too broad (because it would have made
Thompson provide information from the last 50 years), this temporal limitation is added.



                                                                                                                      11
Case 4:18-cv-00040-DN-PK Document 85 Filed 12/03/19 Page 12 of 12



   model of the gun involved in each incident; and (D) identify all documents related to

   each incident.

3. In response to Request for Production No. 4, Thompson must produce all documents

   related to any notice Thompson received, as described in Paragraph 2 of this Order,

   supra, relating to Interrogatory No. 9.

Signed December 3, 2019.
                                     BY THE COURT:



                                     David Nuffer
                                     United States District Judge




                                                                                         12
